DETAILED ACTION
	Claims 1, 26-48, 52, 53, 74, 77, and 79-84 are currently pending in the instant application.  Claims 1, 26-48, 52, and 79-84 appear allowable over the prior art of record.  Claims 53, 74, and 77 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I and the election with traverse of the species 
    PNG
    media_image1.png
    86
    667
    media_image1.png
    Greyscale
 in the reply filed on 15 September 2022 is acknowledged.  The traversal is on the ground(s) that there is no burdensome search.  This is not found persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious.  Each group is directed to art recognized divergent subject matter which require different searching strategies for each group.  Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of Group I which also appears allowable. 
 





	
Claims 1, 26-48, 52, and 79-84 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 53, 74, and 77 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 July 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed 9 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated herein by reference in its entirety.”
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).
When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(b). 
MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).
20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of July 11 2018.  The instant application was filed in the US on 1/9/2020.  The incorporation by reference statement is being added by way of a Preliminary Amendment filed 7/9/2021, which is after the instant application's International filing date of 7/18/13 and also after filing in the US on 1/9/2020.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 74, and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disorder that has an aberrant or dysregulated signaling pathway mediated by PDE7 in a patient having said disorder, does not reasonably provide enablement for the prevention of any disorder or the treatment of any other type of disorder.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case,
The nature of the invention
	The nature of the invention of claims 53, 64, and 77 is a method of treating a neurological disorder (which includes diseases such as Alzheimer’s (see pages 57-65), a peripheral disorder (which includes diseases such as cancer, cardiovascular diseases, and viral infections (see pages 75 and 76), and a disorder that includes an aberrant or dysregulated signaling pathway mediated by PDE7.  Pages 20-21 of the specification provides that treatment includes prevention.  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat or prevent which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
	The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
Applicants are claiming the treatment of various diseases such as, cardiovascular diseases, cancer, etc. 
Applicants’ claims are also drawn to the treatment and prevention of Alzheimer’s disease.  It is the state of the art that there is no known cure or prevention for Alzheimer’s disease and that there are only four medications available in the United States available to temporarily slow the early stages of Alzheimer’s disease.  The current drugs for the treatment of Alzheimer’s disease, Aricept, Exelon, Reminyl and Cognex, treat early stages of Alzheimer’s disease by delaying the breakdown of acetylcholine.  Memantine, which blocks excess amounts of glutamate treats late stage Alzheimer’s disease. (URL:http://www.cnn.com/2003/HEALTH/conditions/09/24/alzheimers.drug.ap/index.html.  
Furthermore, Layzer, Cecil Textbook of Medicine (article enclosed), states that “some degenerative diseases are difficult to classify because they involve multiple anatomic locations” (see page 2050).  Alzheimer’s disease has traditionally been very difficult or impossible to prevent or event to treat effectively with chemotherapeutic agents.  See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter theh progress of the disease” (pg. 1994).
	Applicants claims are for the treatment and prevention of various cancers.  The state of the prior art is that cancer therapy remains highly unpredictable.  The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531)  Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them.   It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs.  These example shows that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols.
For example, Applicants are claiming the treating and prevention of viral diseases, such as HIV and AIDS.  As such, the specification fails to enable the skilled artisan to use the compounds of the formula (I) to treat HIV.  In addition, there is no proof that the claimed compounds have ever been administered to a human or to an animal model.  The obstacles to therapeutic approaches and vaccine development with regard to retroviruses associated with AIDS in humans are well documented in the literature.  See, for example, Huff {J. Med. Chem. 34(8) 1991, p. 2305-2314} on page 2314.  These obstacles include and are not limited to: 1) the extensive genomic diversity associated with HIV, particularly with respect to the gene encoding the envelope protein, 2) the fact that the modes of viral transmission include virus-infected mononuclear cells, which pass the infecting virus to other cells in a convert form, as well as via free virus transmission, 3) existence of a latent form of the virus, 4) the ability of the retrovirus to traverse the blood brain barrier and 5) the complexity and variation of the elaboration of the disease.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting therapeutic regimen on its face.  In addition, there is no established correlation between in vitro activity and accomplishing treatment of viral infections, especially HIV infections, in vivo, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the compounds of the formula (I) since there is no description of an actual method wherein a viral infection in a host is treated.
In regards to the treatment and prevention of various cardiovascular disorders, “Cardiovascular system conditions” embrace a vast array of problems, many of which are contradictory to others.  Thus, it covers hypertension and hypotension.  It covers various types of arrhythmias; angina pectoris', the thrombotic symptoms of diabetes, atherosclerosis and hyperlipoproteinaemias, ischemic heart disease including congestive heart failure and myocardial infarction, stroke, and peripheral vascular disorders, such as deep-vein thrombosis, elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol, arteriosclerosis, peripheral vascular disease, cerebral vascular disease and pulmonary hypertension, migraine, cardiomyopathy, etc.  Not one compound, let alone a genus of compounds, could possibly be effective against such disorders generally. 
Hence, in the absence of a showing of correlation between all the diseases claimed as capable of treatment by the administration of the compounds of the claims one of skill in the art is unable to fully predict possible results from the administration of the compound of the claims due to the unpredictability, for example, since it is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy.
The amount of direction or guidance present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable on pages 57-77.  Additionally, data is found on pages 286-293 for fear conditioning, object recognition memory, contextual memory, memory and motor rehabilitation after stroke. However, the disclosure does not provide how the data correlates to the treatment and prevention of the assorted diseases claimed. 
The uses covered by the claims are not enabled based solely on the assay testing reported in the specification.  Various studies reported for compounds in clinical development rely on animal models and not simply assay testing as done herein.  Note Hoffman V. Klaus 9 USPQ2d 1657 regarding the standard of testing that is necessary to establish the likelihood of in vivo use.  Also see Ex parte Powers 220 USPQ 925.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art.  See for example, In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.  Any evidence relied on by applicants must clearly show a reasonable expectation of in vivo success for any additional diseases that may still be embraced in response to this action.  See MPEP 2164.05(a).  
Additionally, for example, in regards to the treatment of specific cancers, in general, cell culture studies are not considered, in the cancer arts, to be reliably predictive of effects in cancer treatment, in vitro assays cannot easily assess host-tumor and cell-cell interactions that may be important in the malignant state and cannot duplicate the complex conditions of in vivo therapy. This is because characteristics of cultured cell lines generally differ significantly from the characteristics of a primary tumor.  Those of skill in the art recognize that in vitro assays are useful to screen the effects of agents on cells.  However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared with the very narrowly defined and controlled conditions of an in vitro assay does not permit a simple extrapolation of in vitro assays to human therapeutic efficacy with any reasonable degree of predictability.
Further, there is no disclosure regarding how all types of diseases claimed having diverse mechanisms are treated or prevented.  Receptor activity is generally unpredictable and a highly structure specific area, and the data provided of is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The breadth of the claims
The breadth of the claims 53, 64, and 77 is a method of treating a neurological disorder (which includes diseases such as Alzheimer’s (see pages 57-65), a peripheral disorder (which includes diseases such as cancer, cardiovascular diseases, and viral infections (see pages 75 and 76), and a disorder that includes an aberrant or dysregulated signaling pathway mediated by PDE7.  Pages 20-21 of the specification provides that treatment includes prevention.  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases out of the multitude claimed would be benefited by the administration of the compound of the claims.
The level of the skill in the art
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compound of the instant claims for the treatment and prevention of the various claimed diseases and disorders as a result necessitating one of skill to perform an exhaustive search for which disorders can be treated or prevented by what compounds of the instant claims in order to practice the claimed invention. 
	Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods.  In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated or prevented by the compound encompassed in the instant claim, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 77, the phrase "that includes" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Is the claim drawn to treating any disorder, including ones that have an aberrant or dysregulated signaling pathway mediated by PDE7, or is the claim drawn to only treating disorders that have an aberrant or dysregulated signaling pathway mediated by PDE7?  It is suggested that the claim be amended to “A method of treating a disorder having an aberrant or dysregulated signaling pathway mediated by PDE7 in a subject, the method comprising administering a compound of Claim 1, or a pharmaceutically acceptable salt thereof, to a subject having said disorder.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					4 October 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600